     Case 2:20-cv-01997-JAM-DMC Document 50 Filed 08/25/21 Page 1 of 3


 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   JAY M. GOLDMAN, State Bar No. 168141
     Supervising Deputy Attorney General
 3   KYLE A. LEWIS, State Bar No. 201041
     Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3585
      Fax: (415) 703-5843
 6    E-mail: Kyle.Lewis@doj.ca.gov
     Attorneys for Defendants
 7   R. Burton and M. Dominguez

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     NICOLE LYNN LOWE, et al.,                              2:20-cv-01997-JAM-DMC
13
                                            Plaintiffs, STIPULATION AND ORDER
14                                                      EXTENDING TIME FOR DEFENDANTS
                    v.                                  BURTON AND DOMINGUEZ TO
15                                                      RESPOND TO SECOND AMENDED
                                                        COMPLAINT FOLLOWING MEET AND
16   COUNTY OF BUTTE, et al.,                           CONFER
17                                        Defendants.
18

19         Plaintiffs Nicole Lynn Lowe, et al., and Defendants R. Burton and M. Dominguez hereby
20   stipulate and agree that, due to the need for additional time for the parties to discuss issues
21   identified in Plaintiffs’ Second Amended Complaint, the time in which these Defendants may file
22   a responsive pleading to the Second Amended Complaint, presently due on August 24, 2021, be
23   extended by 20 days, until September 13, 2021. The parties request that the Court grant this
24   stipulation and permit Defendants to respond to the Second Amended Complaint by that date.
25         Following the Court’s ruling on a motion to dismiss the initial complaint, Plaintiffs filed a
26   First Amended Complaint on May 27, 2021. (ECF No. 34.) After productive conferences among
27   counsel for Plaintiffs and Defendants Burton and Dominguez regarding issues in the complaint,
28
                                                        1
                            Stip. & Order Extend. Time Defs. Respond Sec. Am. Compl. (2:20-cv-01997-JAM-DMC)
     Case 2:20-cv-01997-JAM-DMC Document 50 Filed 08/25/21 Page 2 of 3


 1   Plaintiffs filed a Second Amended Complaint on August 4, 2021. (ECF No. 48.) Since that time,

 2   Defendants’ counsel has identified deficiencies in the Second Amended Complaint that could be

 3   the subject of a motion to dismiss, but counsel was ordered to military reserve duty and was

 4   unable to effectively meet and confer with Plaintiffs’ counsel before the present response due

 5   date. Based on current discussions, counsel believe that further communication regarding the

 6   remaining potential deficiencies in the Second Amended Complaint is warranted and could avoid

 7   motions work altogether. Given these ongoing positive discussions and Defendants’ counsel’s

 8   availability, an extension of 20 days will allow the parties to speak further and possibly resolve

 9   some of the identified issues so that Defendants can appropriately respond to the Second

10   Amended Complaint in a manner that best preserves the Court’s and the parties’ time and

11   resources.

12

13   Dated: August 24, 2021                                /s/ Alexis Galindo (as authorized on August
14                                                         24, 2021)
                                                           CURD GALINDO & SMITH LLP
15                                                         ALEXIS GALINDO
                                                           Attorneys for Plaintiffs
16

17   Dated: August 24, 2021                                /s/ Kyle A. Lewis
18                                                         OFFICE OF THE ATTORNEY GENERAL
                                                           KYLE A. LEWIS
19                                                         Deputy Attorney General
                                                           Attorneys for Defendants
20                                                         R. Burton and M. Dominguez

21

22

23

24

25

26

27   SF2020401774
     42838556.docx
28
                                                      2
                           Stip. & Order Extend. Time Defs. Respond Sec. Am. Compl. (2:20-cv-01997-JAM-DMC)
     Case 2:20-cv-01997-JAM-DMC Document 50 Filed 08/25/21 Page 3 of 3


 1                                              ORDER

 2        Good cause appearing, the parties’ stipulation is GRANTED. The time for Defendants

 3   Burton and Dominquez to respond to Plaintiffs’ Second Amended Complaint is EXTENDED by

 4   20 days until September 13, 2021.

 5

 6    Dated: August 24, 2021                       /s/ John A. Mendez
 7                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                         Stip. & Order Extend. Time Defs. Respond Sec. Am. Compl. (2:20-cv-01997-JAM-DMC)
